      Case 3:19-cv-00721-DPJ-FKB Document 48 Filed 08/07/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


CARLTON SANDERS and
STEPHEN H. SMITH as Chapter 7 Bankruptcy
Trustee for CARLTON SANDERS                                                     PLAINTIFFS

VS                                         CIVIL ACTION NO. 3:19-CV-721-DPJ-FKB

KOCH FOODS, INCORPORATED;
KOCH FARMS OF MISSISSIPPI, LLC, and
KOCH FOODS OF MISSISSIPPI, LLC                                                DEFENDANTS


   DEFENDANTS, KOCH FOODS, INC., KOCH FARMS OF MISSISSIPPI, LLC, and
         KOCH FOODS OF MISSISSIPPI, LLC’S NOTICE OF SERVICE

TO:    All Counsel of Record

        Pursuant to L.U.CIV.R. 5(d)(3), notice is hereby given that on the date entered below I
served the following discovery device(s):

(✔) Check as appropriate:

       Interrogatories to:

      Requests for Production of            _________________________________________
      Documents to:

       Requests for Admissions to:

 ✔      Responses to Interrogatories of:                  Plaintiff Carlton Sanders

 ✔       Responses to Requests for
        Production of Documents of:                       Plaintiff Carlton Sanders

        Responses to Requests for
        Admissions of:
      Case 3:19-cv-00721-DPJ-FKB Document 48 Filed 08/07/20 Page 2 of 3




        Pursuant to L.U.CIV.R. 5(d)(3), I acknowledge my responsibilities as the custodian of the
original(s) of the documents(s) identified above.


08/07/20
Date

                                                    Respectfully submitted,

                                                    KOCH FOODS, INC., KOCH FARMS OF
                                                    MISSISSIPPI, LLC and KOCH FOODS OF
                                                    MISSISSIPPI, LLC

                                                    By Their Attorneys,

                                                    BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, P.C.

                                                    By:    /s/ Scott W. Pedigo
                                                            SCOTT W. PEDIGO



OF COUNSEL:

Scott W. Pedigo (MS Bar No. 10735)
Amy L. Champagne (MS Bar No. 102477)
R. Christopher White (MS Bar No. 105509)
BAKER, DONELSON, BEARMAN,
    CALDWELL & BERKOWITZ, P.C.
100 Vision Drive, Suite 400 (39211)
P.O. Box 14167
Jackson, Mississippi 39236
Telephone: (601) 351-2400
Facsimile: (601) 351-2424
spedigo@bakerdonelson.com
achampagne@bakerdonelson.com
rcwhite@bakerdonelson.com

Attorneys for Koch Foods, Inc.; Koch Farms
of Mississippi, LLC; and Koch Foods of Mississippi, LLC

Attorneys for Defendants

                                               2
       Case 3:19-cv-00721-DPJ-FKB Document 48 Filed 08/07/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the ECF system which will electronically send notification of the filings to all attorneys of record.

       This the 7th day of August 2020.

                                                              /s/ Scott W. Pedigo
                                                               SCOTT W. PEDIGO




                                                 3
